                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,                       Case No. 17-cr-20732
                                                    Hon. Matthew F. Leitman
v.

NEIL BURKE,

               Defendant.
__________________________________________________________________/

            ORDER GRANTING DEFENDANT’S MOTION TO
             ALLOW DR. SHIENER, AND HIS ASSISTANT,
          INTO THE JAIL FOR A PSYCHIATRIC EVALUATION

      Upon Defendant’s request:

      IT IS HEREBY ORDERED that Dr. Gerald Shiener, M.D., and his assistant,

be allowed into lockup at the Midland County Jail, Michigan, for the purpose of

conducting an evaluation of Defendant, Neil Burke;

      IT IS FURTHER ORDERED that Dr. Shiener be permitted to bring the

necessary items for the mental health evaluation, including a laptop computer,

testing equipment, blocks, pictures, cards and books, and other testing materials;

      IT IS FURTHER ORDERED that Dr. Shiener be allowed to examine Mr.

Burke in a private, confidential area, and that he be permitted to meet with him for

the necessary time to conduct a complete a mental health assessment; and that Dr.



                                         1
Shiener be allowed access to any and all mental health records in existence

maintained by the jail.

      IT IS SO ORDERED.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: January 10, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 10, 2019, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
